Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161745                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161745
                                                                    COA: 351731
                                                                    Newaygo CC: 16-011491-FC
  JASON DOUGLAS VERHULST,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 3, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2021
           s0310
                                                                               Clerk